Citation Nr: 1413571	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  12-17 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Detroit, Michigan



THE ISSUE

Entitlement to a disability rating in excess of 10 percent for the service-connected left knee degenerative arthritis, history of chronic synovitis and chondromalacia patella.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran had active service from November 1970 to November 1974.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision issued by the RO.  

The Veteran testified from the RO via videoconference technology at a hearing with the undersigned Veterans Law Judge in January 2013.  A copy of the transcript is associated with the claims file.  

A review of the Virtual VA and VBMS electronic claims files reveal documents that are either duplicative of the evidence in the paper claims file or are not relevant to the issue on appeal.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The record reflects that there are outstanding records which may be pertinent to the Veteran's claim on appeal.  

In this regard, the Veteran testified at the January 2013 hearing that he sought treatment at a VA facility for his left knee degenerative arthritis, history of chronic synovitis and chondromalacia patella.  To date, no VA treatment records have been associated with the Veteran's claims file.  

Accordingly, the RO should obtain and associate with the claims file all outstanding VA treatment records pertinent to his claim.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

In addition, the Veteran has submitted a private medical statement regarding an examination performed in February 2013.  The examiner noted decreased motion and functional loss due to pain of the left knee, but x-ray studies were not performed in connection with the evaluation.  

Because the last VA examination was performed in 2010, the Board finds that current left knee findings should be obtained to fully evaluate the service-connected left knee disability.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order obtain and associate with the record copies of any outstanding VA and private medical records referable to treatment rendered to the Veteran for the left knee degenerative arthritis, history of chronic synovitis and chondromalacia patella.  

The Veteran should be notified that he may submit medical evidence and clinical records to support his claim.  

2.  The RO then should have the Veteran scheduled for a VA examination to determine the current severity of the service-connected left knee disability.  The claims folder should be made available to the examiner for review.  Complete testing including X-ray studies should be performed in order to facilitate the rating of the service-connected disability in terms of the applicable criteria.   

3.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all of the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


